Exhibit 10.3 THIRD LOAN MODIFICATION AGREEMENT (Loan No. 9117000148) This Loan Modification Agreement (“Third Modification”) is made and entered as of May 1, 2008, between CALIFORNIA BANK & TRUST, a California banking corporation (“Bank”); ICON INCOME FUND EIGHT B L.P.; ICON INCOME FUND NINE, LLC; ICON INCOME FUND TEN, LLC; and ICON LEASING FUND ELEVEN, LLC (separately and collectively “Original Borrower”), and ICON LEASING FUND TWELVE, LLC (“Added Borrower”).As used herein the term “Borrower” means, separately and collectively, the Added Borrower and the Original Borrower. RECITALS A.Pursuant to the terms of a Commercial Loan Agreement (the "Loan Agreement") between Bank and Original Borrower, dated as of August 31, 2005, Bank agreed to make a revolving line of credit in the principal sum of $17,000,000 (the “Line of Credit”) available to Original Borrower; capitalized terms used and not otherwise defined herein shall have the meanings assigned to such terms in the Loan Agreement. B.The Line of Credit was evidenced by a promissory note (the “Note”) of even date with the Loan Agreement, executed by Original Borrower in favor of Bank. C.Original Borrower's indebtedness under the Loan Agreement was secured by assets of
